Citation Nr: 1326275	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO. 11-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran experienced in-service noise exposure.

2. The Veteran has a current diagnosis of tinnitus.

3. The Veteran has experienced tinnitus consistently since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Veteran is currently seeking service connection for tinnitus (as noted above, his claim for service connection for hearing loss has been remanded for development). He served on active military duty from September 1969 to July 1971 including service in Vietnam.  At a VA examination in May 2010, it was confirmed that the Veteran has tinnitus. 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In August 2009 the Veteran filed a claim for service connection for tinnitus and hearing loss.  As part of his claim the Veteran stated that he was exposed to loud noises in service and has experienced hearing trouble and ringing in his ears ever since.  Specifically, in a statement made in September 2009, the Veteran asserted his tinnitus began in service as a result of his noise exposure from servicing assault helicopters.  He also consistently reported experiencing tinnitus since service in his notice of disagreement and representative statements.

The Veteran's DD-214 lists his military occupational specialty (MOS) as wheeled vehicle repairman and confirms his service in Vietnam.  The Board finds the Veteran's statements regarding his in-service noise exposure as a wheeled vehicle repairman to be credible.

In May 2010 the Veteran was provided a VA audiological examination.  The examiner confirmed the presence of tinnitus, and the Veteran reported that the onset of his tinnitus began sometime during service in Vietnam.  He also reported that his tinnitus was constant.  However, the examiner ultimately concluded that the Veteran's tinnitus was not related to or otherwise caused by service:

The examiner acknowledge the Veteran's combat military service and high risk of noise exposure during military service.  However, there is no evidence the exposure resulted in hearing loss or tinnitus.  In fact there is evidence exposure did not cause hearing loss or tinnitus since the Veteran had normal auditory thresholds at separation.  There is no reported tinnitus or audiological basis for the tinnitus complaint.  The Veteran does not correlate the tinnitus onset secondary to acoustic trauma during military service.

Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that the ringing began in service and that he has experienced symptoms since separation.  Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  As such, the Board finds the Veteran to be a credible historian and his statements are given great probative weight.  Moreover, the Board notes that the VA examiner's opinion is inconsistent and does not consider the Veteran's statements regarding the onset of his tinnitus.  Specifically, the VA examiner relied on the Veteran's statements when making her diagnosis but then stated in her opinion that there was no evidence that the Veteran's tinnitus was caused by his military noise exposure, despite his statements to the contrary.  This inconsistency weighs negatively on the probative value of the VA examiner's opinion.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has also competently and credibly described his tinnitus symptoms as being unremitting and constant since separation.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his unremitting symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

Remand is required to obtain a VA audiological examination in order to ascertain whether the Veteran's currently diagnosed bilateral hearing loss either began during service or was otherwise caused by service.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a VA audiological examination was conducted in May 2010 that confirmed the Veteran's bilateral hearing loss.  Following a review of the claims file and examination, the VA examiner opined that the Veteran's hearing loss was not the result of his military service.  While the examiner acknowledged that the Veteran was in combat and had a high risk of noise exposure during service, she noted that there was no evidence that exposure resulted in hearing loss.  The examiner continued, stating that exposure did not cause hearing loss or tinnitus since the Veteran had normal auditory thresholds at separation.  The examiner did not reference the Veteran's audiological examination at the time of his induction or note any audiological shifts during service.

In a September 1969 service entrance examination report, auditory threshold ranges were as follows:


Hertz

500
1000
2000
3000
4000
6000
Right
15
20
10
Not tested
15
Not tested
Left
10
15
10
Not tested
20
Not tested

At separation in July 1971, the Veteran's auditory threshold ranges were as follows:



Hertz

500
1000
2000
3000
4000
6000
Right
20
10
5
5
0
25
Left
15
5
5
10
10
30

In this instance, the May 2010 VA examiner stated that there was no evidence of hearing loss at the time of separation.  The Board notes that in evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

As described above, the Veteran's threshold levels for the left and right ear exceeded the 20 decibel threshold for the 6000 HZ range at separation.  As such, the examiner's conclusion that there was no evidence of hearing loss at the time of separation makes it unclear whether or not she considered this in-service shift.  Furthermore, the examiner relied solely on the fact that the Veteran had "normal" auditory thresholds at separation for the bases of her conclusion but did not address the relevance, if any, of the Veteran's in-service shift, or statements regarding the onset of his symptoms.  Because the May 2010 VA examiner did not note that the Veteran had hearing loss symptomatology at separation or provide adequate bases for her opinion, the opinion is inadequate for VA purposes, and the Board requires clarification.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's case file to the examiner who conducted the May 2010 VA examination, or if she is not available, to another examiner.

Following a review of the claims file, including the May 2010 audiology examination report, the VA examiner should offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran's current bilateral hearing loss was the result of his confirmed military noise exposure?  In so doing the examiner should specifically address the relevance, if any, of the separation audiometric threshold results showing hearing loss that exceeded 20 decibels, and any in-service shifts in hearing acuity through comparison of the induction examination conducted in May 1969 and the audiological examination at the time of separation.  The examiner should also note the Veteran's statements concerning the onset of his symptoms and any other evidence relevant to diagnosing the etiology of the Veteran's hearing loss.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  If the requested opinion cannot be provided without a new examination, one should be scheduled.  A complete rationale must be provided for any opinion or conclusion expressed.

2. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


